      Case 4:19-cv-01424-YGR Document 42 Filed 10/16/19 Page 1 of 17



     Timothy J. Carlstedt (SBN 168855)
 1   (tcarlstedt@huntonak.com)
     HUNTON ANDREWS KURTH LLP
 2   50 California Street, Suite 1700
     San Francisco, CA 94111
 3   Tel.: (415) 975-3700
     Fax: (415) 975-3701
 4
     Edward T. Colbert (ecolbert@huntonak.com)
 5   William M. Merone (Pro Hac Vice pending)
     (wmerone@huntonak.com)
 6   Erik Kane (Pro Hac Vice pending)
     (ekane@huntonak.com)
 7   HUNTON ANDREWS KURTH LLP
     2200 Pennsylvania Avenue, N.W.
 8   Washington, D.C. 20037
     Tel.: (202) 955-1500
 9   Fax: (202) 778-2201

10   Counsel for Defendant
     Constellation Brands U.S. Operations, Inc.
11
     Farah P. Bhatti (SBN: 218633)
12   (fbhatti@buchalter.com)
     Christina L. Trinh (SBN: 307879)
13   (ctrinh@buchalter.com)
     BUCHALTER LAW FIRM
14   18400 Von Karman Avenue, Suite 800
     Irvine, CA 92612-0514
15   Tel.: (949) 760-1121
     Fax: (949) 720-0182
16
     Attorneys for Plaintiff
17   The Vineyard House, LLC

18                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
19
20
     THE VINEYARD HOUSE, LLC,                          Case No.: 4:19-cv-1424-YGR
21
                     Plaintiff,                        25'(5*5$17,1*
22                                                     [PROPOSED] STIPULATED
           v.                                          PROTECTIVE ORDER
23
     CONSTELLATION BRANDS U.S.                         Hon. Yvonne Gonzalez Rogers
24   OPERATIONS, INC.,

25                   Defendant.

26

27

28

                                  [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                            Case No. 4:19-cv-1424-YGR
          Case 4:19-cv-01424-YGR Document 42 Filed 10/16/19 Page 2 of 17




 1   1.       PURPOSES AND LIMITATIONS

 2            Disclosure and discovery activity in this action are likely to involve production of confidential,

 3   proprietary, or private information for which special protection from public disclosure and from use for any

 4   purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby stipulate to

 5   and petition the court to enter the following Stipulated Protective Order. The parties acknowledge that this

 6   Order does not confer blanket protections on all disclosures or responses to discovery and that the protection

 7   it affords from public disclosure and use extends only to the limited information or items that are entitled to

 8   confidential treatment under the applicable legal principles. The parties further acknowledge, as set forth in

 9   Section 12.3, below, that this Stipulated Protective Order does not entitle them to file confidential

10   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the

11   standards that will be applied when a party seeks permission from the court to file material under seal.

12   2.       DEFINITIONS

13            2.1      Challenging Party: a Party that challenges the designation of information or items under this

14   Order.

15            2.2      “CONFIDENTIAL” Information or Items: information (regardless of how it is generated,

16   stored or maintained) or tangible things that qualify for protection under Federal Rule of Civil Procedure

17   26(c).

18            2.3      Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well as their

19   support staff).

20            2.4      Designated House Counsel: House Counsel who seek access to “HIGHLY

21   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information in this matter.

22            2.5      Designating Party: a Party or Non-Party that designates information or items that it

23   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL

24   – ATTORNEYS’ EYES ONLY.”

25            2.6      Disclosure or Discovery Material: all items or information, regardless of the medium or

26   manner in which it is generated, stored, or maintained (including, among other things, testimony, transcripts,

27   and tangible things), that are produced or generated in disclosures or responses to discovery in this matter.

28
                                                            1
                                    [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                          Case No. 4:19-cv-1424-YGR
          Case 4:19-cv-01424-YGR Document 42 Filed 10/16/19 Page 3 of 17




 1            2.7     Expert: a person with specialized knowledge or experience in a matter pertinent to the

 2   litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or as a consultant

 3   in this action, (2) is not a past or current employee of a Party or of a Party’s competitor, and (3) at the time

 4   of retention, is not anticipated to become an employee of a Party or of a Party’s competitor.

 5            2.8     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items:

 6   extremely sensitive “Confidential Information or Items,” disclosure of which to another Party or Non-Party

 7   would create a substantial risk of serious harm that could not be avoided by less restrictive means.

 8            2.9     House Counsel: attorneys who are employees of a party to this action. House Counsel does

 9   not include Outside Counsel of Record or any other outside counsel.

10            2.10    Non-Party: any natural person, partnership, corporation, association, or other legal entity

11   not named as a Party to this action.

12            2.11    Outside Counsel of Record: attorneys who are not employees of a party to this action but

13   are retained to represent or advise a party to this action and have appeared in this action on behalf of that

14   party or are affiliated with a law firm which has appeared on behalf of that party.

15            2.12    Party: any party to this action, including all of its officers, directors, employees, consultants,

16   retained experts, and Outside Counsel of Record (and their support staffs).

17            2.13    Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material in

18   this action.

19            2.14    Professional Vendors: persons or entities that provide litigation support services (e.g.,

20   photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing, or

21   retrieving data in any form or medium) and their employees and subcontractors.

22            2.15    Protected Material: any Disclosure or Discovery Material that is designated as

23   “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

24            2.16    Receiving Party: a Party that receives Disclosure or Discovery Material from a Producing

25   Party.

26   3.       SCOPE

27            The protections conferred by this Stipulation and Order cover not only Protected Material (as

28   defined above), but also (1) any information copied or extracted from Protected Material; (2) all copies,
                                                             2
                                   [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                           Case No. 4:19-cv-1424-YGR
          Case 4:19-cv-01424-YGR Document 42 Filed 10/16/19 Page 4 of 17




 1   excerpts, summaries, or compilations of Protected Material; and (3) any testimony, conversations, or

 2   presentations by Parties or their Counsel that might reveal Protected Material. However, the protections

 3   conferred by this Stipulation and Order do not cover the following information: (a) any information that is in

 4   the public domain at the time of disclosure to a Receiving Party or becomes part of the public domain after

 5   its disclosure to a Receiving Party as a result of publication not involving a violation of this Order, including

 6   becoming part of the public record through trial or otherwise; and (b) any information known to the

 7   Receiving Party prior to the disclosure or obtained by the Receiving Party after the disclosure from a source

 8   who obtained the information lawfully and under no obligation of confidentiality to the Designating Party.

 9   Any use of Protected Material at trial shall be governed by a separate agreement or order.

     4.       DURATION
10
              Even after final disposition of this litigation, the confidentiality obligations imposed by this Order
11
     shall remain in effect until a Designating Party agrees otherwise in writing or a court order otherwise
12
     directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and defenses in this
13
     action, with or without prejudice; and (2) final judgment herein after the completion and exhaustion of all
14
     appeals, rehearings, remands, trials, or reviews of this action, including the time limits for filing any motions
15
     or applications for extension of time pursuant to applicable law.
16
     5.       DESIGNATING PROTECTED MATERIAL
17
              5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or Non-
18
     Party that designates information or items for protection under this Order must take care to limit any such
19
     designation to specific material that qualifies under the appropriate standards. To the extent it is practical to
20
     do so, the Designating Party must designate for protection only those parts of material, documents, items, or
21
     oral or written communications that qualify – so that other portions of the material, documents, items, or
22
     communications for which protection is not warranted are not swept unjustifiably within the ambit of this
23
     Order.
24
              Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown to be
25
     clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber or
26
     retard the case development process or to impose unnecessary expenses and burdens on other parties)
27
     expose the Designating Party to sanctions.
28
                                                             3
                                    [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                           Case No. 4:19-cv-1424-YGR
       Case 4:19-cv-01424-YGR Document 42 Filed 10/16/19 Page 5 of 17




 1           If it comes to a Designating Party’s attention that information or items that it designated for

 2   protection do not qualify for protection at all or do not qualify for the level of protection initially asserted,

 3   that Designating Party must promptly notify all other parties that it is withdrawing the mistaken designation.

 4           5.2      Manner and Timing of Designations. Except as otherwise provided in this Order (see, e.g.,

 5   second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or Discovery

 6   Material that qualifies for protection under this Order must be clearly so designated before the material is

 7   disclosed or produced.

 8           Designation in conformity with this Order requires:

 9                    (a) for information in documentary form (e.g., paper or electronic documents, but excluding

10   transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the legend

11   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to each page that

12   contains protected material. If only a portion or portions of the material on a page qualifies for protection,

13   the Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate markings

14   in the margins) and must specify, for each portion, the level of protection being asserted.

15           A Party or Non-Party that makes original documents or materials available for inspection need not

16   designate them for protection until after the inspecting Party has indicated which material it would like

17   copied and produced. During the inspection and before the designation, all of the material made available

18   for inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the

19   inspecting Party has identified the documents it wants copied and produced, the Producing Party must

20   determine which documents, or portions thereof, qualify for protection under this Order. Then, before

21   producing the specified documents, the Producing Party must affix the appropriate legend

22   (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”) to each page that

23   contains Protected Material. If only a portion or portions of the material on a page qualifies for protection,

24   the Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate markings

25   in the margins) and must specify, for each portion, the level of protection being asserted.

26                    (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

27   Designating Party identify on the record, before the close of the deposition, hearing, or other proceeding, all

28   protected testimony and specify the level of protection being asserted. When it is impractical to identify
                                                              4
                                    [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                            Case No. 4:19-cv-1424-YGR
       Case 4:19-cv-01424-YGR Document 42 Filed 10/16/19 Page 6 of 17




 1   separately each portion of testimony that is entitled to protection and it appears that substantial portions of

 2   the testimony may qualify for protection, the Designating Party may invoke on the record (before the

 3   deposition, hearing, or other proceeding is concluded) a right to have up to 21 days after receipt by the

 4   designating party of the final transcript, to identify the specific portions of the testimony as to which

 5   protection is sought and to specify the level of protection being asserted. Only those portions of the

 6   testimony that are appropriately designated for protection within the 21 days shall be covered by the

 7   provisions of this Stipulated Protective Order. Alternatively, a Designating Party may specify, at the

 8   deposition or up to 21 days afterwards if that period is properly invoked, that the entire transcript shall be

 9   treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

10           Parties shall give the other parties notice if they reasonably expect a deposition, hearing or other

11   proceeding to include Protected Material so that the other parties can ensure that only authorized individuals

12   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present at those

13   proceedings. The use of a document as an exhibit at a deposition shall not in any way affect its designation

14   as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

15           Transcripts containing Protected Material shall have an obvious legend on the title page that the

16   transcript contains Protected Material, and the title page shall be followed by a list of all pages (including

17   line numbers as appropriate) that have been designated as Protected Material and the level of protection

18   being asserted by the Designating Party. The Designating Party shall inform the court reporter of these

19   requirements. Any transcript that is prepared before the expiration of a 21-day period for designation shall

20   be treated during that period as if it had been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’

21   EYES ONLY” in its entirety unless otherwise agreed. After the expiration of that period, the transcript shall

22   be treated only as actually designated.

23                    (c) for information produced in some form other than documentary and for any other

24   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

25   containers in which the information or item is stored the legend “CONFIDENTIAL” or “HIGHLY

26   CONFIDENTIAL – ATTORNEYS’ EYES ONLY”. If only a portion or portions of the information or item

27   warrant protection, the Producing Party, to the extent practicable, shall identify the protected portion(s) and

28   specify the level of protection being asserted.
                                                             5
                                   [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                          Case No. 4:19-cv-1424-YGR
          Case 4:19-cv-01424-YGR Document 42 Filed 10/16/19 Page 7 of 17




 1            5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to designate

 2   qualified information or items does not, standing alone, waive the Designating Party’s right to secure

 3   protection under this Order for such material. Upon timely correction of a designation, the Receiving Party

 4   must make reasonable efforts to assure that the material is treated in accordance with the provisions of this

 5   Order.

 6   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

 7            6.1     Timing of Challenges. Any Party may challenge a designation of confidentiality at any

 8   time. Unless a prompt challenge to a Designating Party’s confidentiality designation is necessary to avoid

 9   foreseeable, substantial unfairness, unnecessary economic burdens, or a significant disruption or delay of the

10   litigation, a Party does not waive its right to challenge a confidentiality designation by electing not to mount

11   a challenge promptly after the original designation is disclosed.

12            6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process by

13   providing written notice of each designation it is challenging and describing the basis for each challenge. To

14   avoid ambiguity as to whether a challenge has been made, the written notice must recite that the challenge to

15   confidentiality is being made in accordance with this specific paragraph of the Protective Order. The parties

16   shall attempt to resolve each challenge in good faith and must begin the process by conferring directly (in

17   voice to voice dialogue; other forms of communication are not sufficient) within 14 days of the date of

18   service of notice. In conferring, the Challenging Party must explain the basis for its belief that the

19   confidentiality designation was not proper and must give the Designating Party an opportunity to review the

20   designated material, to reconsider the circumstances, and, if no change in designation is offered, to explain

21   the basis for the chosen designation. A Challenging Party may proceed to the next stage of the challenge

22   process only if it has engaged in this meet and confer process first or establishes that the Designating Party

23   is unwilling to participate in the meet and confer process in a timely manner.

24            6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court intervention,

25   the parties shall follow the Court’s Standing Order in Civil Cases regarding Discovery and Discovery

26   Motions. The parties may file a joint letter brief regarding retaining confidentiality within 21 days of the

27   initial notice of challenge or within 14 days of the parties agreeing that the meet and confer process will not

28   resolve their dispute, whichever is earlier. Failure by a Designating Party to file such discovery dispute letter
                                                             6
                                   [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                          Case No. 4:19-cv-1424-YGR
          Case 4:19-cv-01424-YGR Document 42 Filed 10/16/19 Page 8 of 17




 1   within the applicable 21- or 14-day period (set forth above) with the Court shall automatically waive the

 2   confidentiality designation for each challenged designation. If, after submitting a joint letter brief, the Court

 3   allows that a motion may be filed, any such motion must be accompanied by a competent declaration

 4   affirming that the movant has complied with the meet and confer requirements imposed in the preceding

 5   paragraph. The Court, in its discretion, may elect to transfer the discovery matter to a Magistrate Judge.

 6            In addition, the parties may file a joint letter brief regarding a challenge to a confidentiality

 7   designation at any time if there is good cause for doing so, including a challenge to the designation of a

 8   deposition transcript or any portions thereof. If, after submitting a joint letter brief, the Court allows that a

 9   motion may be filed, any motion brought pursuant to this provision must be accompanied by a competent

10   declaration affirming that the movant has complied with the meet and confer requirements imposed by the

11   preceding paragraph. The Court, in its discretion, may elect to refer the discovery matter to a Magistrate

12   Judge.

13            The burden of persuasion in any such challenge proceeding shall be on the Designating Party.

14   Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose unnecessary

15   expenses and burdens on other parties) may expose the Challenging Party to sanctions. Unless the

16   Designating Party has waived the confidentiality designation by failing to file a letter brief to retain

17   confidentiality as described above, all parties shall continue to afford the material in question the level of

18   protection to which it is entitled under the Producing Party’s designation until the court rules on the

19   challenge.

20   7.       ACCESS TO AND USE OF PROTECTED MATERIAL

21            7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

22   produced by another Party or by a Non-Party in connection with this case only for prosecuting, defending,

23   or attempting to settle this litigation. Such Protected Material may be disclosed only to the categories of

24   persons and under the conditions described in this Order. When the litigation has been terminated, a

25   Receiving Party must comply with the provisions of section 13 below (FINAL DISPOSITION).

26            Protected Material must be stored and maintained by a Receiving Party at a location and in a secure

27   manner that ensures that access is limited to the persons authorized under this Order.

28            7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by the
                                                              7
                                    [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                            Case No. 4:19-cv-1424-YGR
       Case 4:19-cv-01424-YGR Document 42 Filed 10/16/19 Page 9 of 17




 1   court or permitted in writing by the Designating Party, a Receiving Party may disclose any information or

 2   item designated “CONFIDENTIAL” only to:

 3                   (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of

 4   said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for this

 5   litigation;

 6                   (b) the officers, directors, and employees (including House Counsel) of the Receiving Party

 7   to whom disclosure is reasonably necessary for this litigation and who have signed the “Acknowledgment

 8   and Agreement to Be Bound” that is attached hereto as Exhibit A;

 9                   (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

10   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement to Be

11   Bound” (Exhibit A);

12                   (d) the court and its personnel;

13                   (e) court reporters and their staff, professional jury or trial consultants, and Professional

14   Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

15   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

16                   (f) during their depositions, witnesses in the action to whom disclosure is reasonably

17   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless

18   otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed deposition

19   testimony or exhibits to depositions that reveal Protected Material must be separately bound by the court

20   reporter and may not be disclosed to anyone except as permitted under this Stipulated Protective Order.

21                   (g) the author or recipient of a document containing the information or a custodian or other

22   person who otherwise possessed or knew the information.

23            7.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information

24   or Items. Unless otherwise ordered by the court or permitted in writing by the Designating Party, a

25   Receiving Party may disclose any information or item designated “HIGHLY CONFIDENTIAL –

26   ATTORNEYS’ EYES ONLY” only to:

27                   (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of

28   said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for this
                                                            8
                                  [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                          Case No. 4:19-cv-1424-YGR
      Case 4:19-cv-01424-YGR Document 42 Filed 10/16/19 Page 10 of 17




 1   litigation;

 2                    (b) One Designated House Counsel of the Receiving Party (1) who has no involvement in

 3   competitive decision-making, (2) to whom disclosure is reasonably necessary for this litigation, (3) who has

 4   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), and (4) as to whom the procedures

 5   set forth in paragraph 7.4(a)(1), below, have been followed;

 6                    (c) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary for this

 7   litigation, and (2) who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 8                    (d) the court and its personnel;

 9                    (e) court reporters and their staff, professional jury or trial consultants, and Professional

10   Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

11   “Acknowledgment and Agreement to Be Bound” (Exhibit A); and

12                    (f) the author or recipient of a document containing the information or a custodian or other

13   person who otherwise possessed or knew the information.

14             7.4 Procedures for Approving or Objecting to Disclosure of “HIGHLY CONFIDENTIAL –

15   ATTORNEYS’ EYES ONLY” Information or Items to the Identified Designated House Counsel or

16   Expert(s).

17                    (a)(1) Unless otherwise ordered by the court or agreed to in writing by the Designating

18   Party, a Party that seeks to disclose to Designated House Counsel any information or item that has been

19   designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to paragraph 7.3(b) first

20   must make a written request to the Designating Party that (1) sets forth the full name of the Designated

21   House Counsel and the city and state of his or her residence, and (2) describes the Designated House

22   Counsel’s current and reasonably foreseeable future primary job duties and responsibilities in sufficient

23   detail to determine if House Counsel is involved, or may become involved, in any competitive decision-

24   making.

25                    (a)(2) Unless otherwise ordered by the court or agreed to in writing by the Designating

26   Party, a Party that seeks to disclose to an Expert (as defined in this Order) any information or item that has

27   been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to paragraph

28   7.3(c) must provide to the Expert a copy of this Order and secure the Expert’s written agreement to be
                                                             9
                                   [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                           Case No. 4:19-cv-1424-YGR
      Case 4:19-cv-01424-YGR Document 42 Filed 10/16/19 Page 11 of 17




 1   bound by the terms hereof as set out in Exhibit A hereto.

 2                   (b) A Party that makes a request and provides the information specified in the preceding

 3   respective paragraphs may disclose the subject Protected Material to the identified Designated House

 4   Counsel or Expert(s) unless, within 14 days of delivering the request, the Party receives a written objection

 5   from the Designating Party. Any such objection must set forth in detail the grounds on which it is based.

 6                   (c) A Party that receives a timely written objection must meet and confer with the

 7   Designating Party (through direct voice to voice dialogue) to try to resolve the matter by agreement within

 8   seven days of the written objection. If no agreement is reached, the Party seeking to make the disclosure to

 9   the identified Designated House Counsel or the Expert(s) may file a motion as provided in Civil Local Rule

10   7 (and in compliance with Civil Local Rule 79-5, if applicable) seeking permission from the court to do so.

11   Any such motion must describe the circumstances with specificity, set forth in detail the reasons why the

12   disclosure to Designated House Counsel or the Expert(s) is reasonably necessary, assess the risk of harm

13   that the disclosure would entail, and suggest any additional means that could be used to reduce that risk. In

14   addition, any such motion must be accompanied by a competent declaration describing the parties’ efforts to

15   resolve the matter by agreement (i.e., the extent and the content of the meet and confer discussions) and

16   setting forth the reasons advanced by the Designating Party for its refusal to approve the disclosure.

17           In any such proceeding, the Party opposing disclosure to the identified Designated House Counsel

18   or the Expert(s) shall bear the burden of proving that the risk of harm that the disclosure would entail (under

19   the safeguards proposed) outweighs the Receiving Party’s need to disclose the Protected Material to the

20   identified Designated House Counsel or Expert(s).

21   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
             LITIGATION
22
                     If a Party is served with a subpoena or a court order issued in other litigation that compels
23
     disclosure of any information or items designated in this action as “CONFIDENTIAL” or “HIGHLY
24
     CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that Party must:
25
                     (a) promptly notify in writing the Designating Party. Such notification shall include a copy
26
     of the subpoena or court order;
27
                     (b) promptly notify in writing the party who caused the subpoena or order to issue in the
28
                                                           10
                                   [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                         Case No. 4:19-cv-1424-YGR
         Case 4:19-cv-01424-YGR Document 42 Filed 10/16/19 Page 12 of 17




 1   other litigation that some or all of the material covered by the subpoena or order is subject to this Protective

 2   Order. Such notification shall include a copy of this Stipulated Protective Order; and

 3                       (c) cooperate with respect to all reasonable procedures sought to be pursued by the

 4   Designating Party whose Protected Material may be affected.1

 5                       If the Designating Party timely seeks a protective order, the Party served with the subpoena

 6   or court order shall not produce any information designated in this action as “CONFIDENTIAL” or

 7   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a determination by the court from

 8   which the subpoena or order issued, unless the Party has obtained the Designating Party’s permission. The

 9   Designating Party shall bear the burden and expense of seeking protection in that court of its confidential

10   material – and nothing in these provisions should be construed as authorizing or encouraging a Receiving

11   Party in this action to disobey a lawful directive from another court.

12   9.        A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
               LITIGATION
13
                         (a)       The terms of this Order are applicable to information produced by a Non-Party in
14
     this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
15
     ONLY.” Such information produced by Non-Parties in connection with this litigation is protected by the
16
     remedies and relief provided by this Order. Nothing in these provisions should be construed as prohibiting a
17
     Non-Party from seeking additional protections.
18
                         (b)       In the event that a Party is required, by a valid discovery request, to produce a Non-
19
     Party’s confidential information in its possession, and the Party is subject to an agreement with the Non-
20
     Party not to produce the Non-Party’s confidential information, then the Party shall:
21
                               1. promptly notify in writing the Requesting Party and the Non-Party that some or all
22
     of the information requested is subject to a confidentiality agreement with a Non-Party;
23
                               2. promptly provide the Non-Party with a copy of the Stipulated Protective Order in
24
     this litigation, the relevant discovery request(s), and a reasonably specific description of the information
25

26

27   1The purpose of imposing these duties is to alert the interested parties to the existence of this Protective Order and to afford the
     Designating Party in this case an opportunity to try to protect its confidentiality interests in the court from which the subpoena or
28   order issued.
                                                                       11
                                         [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                            Case No. 4:19-cv-1424-YGR
      Case 4:19-cv-01424-YGR Document 42 Filed 10/16/19 Page 13 of 17




 1   requested; and

 2                          3. make the information requested available for inspection by the Non-Party.

 3                    (c)      If the Non-Party fails to object or seek a protective order from this court within 14

 4   days of receiving the notice and accompanying information, the Receiving Party may produce the Non-

 5   Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks a

 6   protective order, the Receiving Party shall not produce any information in its possession or control that is

 7   subject to the confidentiality agreement with the Non-Party before a determination by the court. Absent a

 8   court order to the contrary, the Non-Party shall bear the burden and expense of seeking protection in this

 9   court of its Protected Material.

10   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

11                    If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

12   Material to any person or in any circumstance not authorized under this Stipulated Protective Order, the

13   Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

14   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform

15   the person or persons to whom unauthorized disclosures were made of all the terms of this Order, and (d)

16   request such person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is

17   attached hereto as Exhibit A.

18   11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
             MATERIAL
19
                      When a Producing Party gives notice to Receiving Parties that certain inadvertently
20
     produced material is subject to a claim of privilege or other protection, the obligations of the Receiving
21
     Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
22
                      The inadvertent production of any document in this action shall be without prejudice to any
23
     claim that such material is protected by any legally cognizable privilege or evidentiary protection including,
24
     but not limited to the attorney-client privilege, or the work product doctrine, and no party shall be held to
25
     have waived any rights by such inadvertent production.
26
                      If any document produced by a Producing Party is on its face subject to a legally
27
     recognizable privilege or evidentiary protection, the Receiving Party upon discovery shall: (a) immediately
28
                                                            12
                                     [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                           Case No. 4:19-cv-1424-YGR
      Case 4:19-cv-01424-YGR Document 42 Filed 10/16/19 Page 14 of 17




 1   notify the Producing Party in writing that it has discovered documents believed to be privileged or protected,

 2   and, (b) where possible, return, sequester, or destroy all copies of such documents within five (5) days of

 3   discovery by the Receiving Party, and maintain such sequestration for a period of ten (10) days after

 4   providing actual notice to the Producing Party, or if privilege is asserted by the Producing Party until any

 5   dispute as to the privilege nature of the document(s) is resolved. Notwithstanding, the Receiving Party is

 6   under no obligation to search or review the Producing Party’s documents to identify potentially privileged or

 7   work product protected documents.

 8                   Upon written notice from the Producing Party of an unintentional production or oral notice

 9   if notice is delivered on the record at a deposition, the Receiving Party must promptly return, sequester or

10   destroy the specified document and any hard copies the Receiving Party has and may not use or disclose the

11   information until the privilege claim has been resolved.

12                   The Producing Party shall, in either event, also provide an updated privilege log for such

13   documents setting forth the author, recipient(s), subject matter of the document, along with the basis for the

14   claim of privilege or evidentiary protection, as well as any portion of the document that does not contain

15   privileged or protected information.

16                   The Receiving Party shall have five (5) business days from receipt of notification of the

17   inadvertent production to determine in good faith whether to contest such claim and to notify the Producing

18   Party in writing of an objection to the claim of privilege and the grounds for that objection. Either party may

19   submit the specified documents to the Court under seal for a determination of the claim and will provide the

20   Court with the grounds for the asserted privilege or protection.

21                   This provision is not intended to modify whatever procedure may be established in an e-

22   discovery order that provides for production without prior privilege review. Pursuant to Federal Rule of

23   Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a

24   communication or information covered by the attorney-client privilege or work product protection, the

25   parties may incorporate their agreement in the stipulated protective order submitted to the court.

26   12.     MISCELLANEOUS

27           12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to seek its

28   modification by the court in the future.
                                                           13
                                   [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                         Case No. 4:19-cv-1424-YGR
      Case 4:19-cv-01424-YGR Document 42 Filed 10/16/19 Page 15 of 17




 1           12.2     Right to Assert Other Objections. By stipulating to the entry of this Protective Order no

 2   Party waives any right it otherwise would have to object to disclosing or producing any information or item

 3   on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any right to

 4   object on any ground to use in evidence of any of the material covered by this Protective Order.

 5           12.3     Filing Protected Material. Without written permission from the Designating Party or a court

 6   order secured after appropriate notice to all interested persons, a Party may not file in the public record in

 7   this action any Protected Material. A Party that seeks to file under seal any Protected Material must comply

 8   with Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant to a court order

 9   authorizing the sealing of the specific Protected Material at issue. Pursuant to Civil Local Rule 79-5, a

10   sealing order will issue only upon a request establishing that the Protected Material at issue is privileged,

11   protectable as a trade secret, or otherwise entitled to protection under the law. If a Receiving Party's request

12   to file Protected Material under seal pursuant to Civil Local Rule 79-5(e) is denied by the court, then the

13   Receiving Party may file the Protected Material in the public record pursuant to Civil Local Rule 79-5(e)(2)

14   unless otherwise instructed by the court.

15   13.     FINAL DISPOSITION

16                    Within 60 days after the final disposition of this action, as defined in paragraph 4, each

17   Receiving Party must return all Protected Material to the Producing Party or destroy such material. As used

18   in this subdivision, “all Protected Material” includes all copies, abstracts, compilations, summaries, and any

19   other format reproducing or capturing any of the Protected Material. Whether the Protected Material is

20   returned or destroyed, the Receiving Party must submit a written certification to the Producing Party (and, if

21   not the same person or entity, to the Designating Party) by the 60-day deadline that (1) identifies (by

22   category, where appropriate) all the Protected Material that was returned or destroyed and (2) affirms that

23   the Receiving Party has not retained any copies, abstracts, compilations, summaries or any other format

24   reproducing or capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled

25   to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal

26   memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work product, and

27   consultant and expert work product, even if such materials contain Protected Material. Any such archival

28   copies that contain or constitute Protected Material remain subject to this Protective Order as set forth in
                                                            14
                                   [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                           Case No. 4:19-cv-1424-YGR
      Case 4:19-cv-01424-YGR Document 42 Filed 10/16/19 Page 16 of 17




 1   Section 4 (DURATION).

 2

 3          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 4
     DATED:         October 15, 2019           /s/ Peter Bales
 5                                             Peter Bales
                                               Buchalter
 6                                             415.227.3655
                                               pbales@buchalter.com
 7                                             Attorneys for Plaintiff

 8
     DATED:         October 15, 2019           /s/ Timothy J. Carlstedt
 9                                             Timothy J. Carlstedt
                                               Hunton Andrews Kurth
10                                             415.975.3742
                                               tcarlstedt@huntonak.com
11
                                               Attorneys for Defendant
12

13   PURSUANT TO STIPULATION, IT IS SO ORDERED.
14

15   DATED: 2FWREHU
                                               Honorable Yvonne Gonzalez Rogers
16                                             United States District Judge

17

18

19
20

21

22

23

24

25

26

27

28
                                                  15
                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                           Case No. 4:19-cv-1424-YGR
      Case 4:19-cv-01424-YGR Document 42 Filed 10/16/19 Page 17 of 17




 1                                                     EXHIBIT A

 2                         ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3                    I,                                 [print or type full name], of

 4                                              [print or type full address], declare under penalty of perjury that I

 5   have read in its entirety and understand the Stipulated Protective Order that was issued by the United States

 6   District Court for the Northern District of California on            in the case of The Vineyard House, LLC v.

 7   Constellation Brands U.S. Operations, Inc., No. 4:19-cv-01424-YGR (N.D. Cal. filed March 18, 2019). I

 8   agree to comply with and to be bound by all the terms of this Stipulated Protective Order and I understand

 9   and acknowledge that failure to so comply could expose me to sanctions and punishment in the nature of

10   contempt. I solemnly promise that I will not disclose in any manner any information or item that is subject

11   to this Stipulated Protective Order to any person or entity except in strict compliance with the provisions of

12   this Order.

13                    I further agree to submit to the jurisdiction of the United States District Court for the

14   Northern District of California for the purpose of enforcing the terms of this Stipulated Protective Order,

15   even if such enforcement proceedings occur after termination of this action.

16                    I hereby appoint                                    [print or type full name] of

17                                              [print or type full address and telephone number] as my California

18   agent for service of process in connection with this action or any proceedings related to enforcement of this

19   Stipulated Protective Order.

20

21   Date: _________________________________

22   City and State where sworn and signed: _________________________________

23   Printed name: ______________________________
                    [printed name]
24
     Signature: __________________________________
25                  [signature]

26

27

28

     116399.0277059 WAS 331063v1
